     Case 1:19-cv-01466-NONE-SKO Document 83 Filed 11/17/20 Page 1 of 2


 1   Bruce D. Praet SBN 119430
 2   FERGUSON, PRAET & SHERMAN
     A Professional Corporation
 3   1631 East 18th Street
 4   Santa Ana, California 92705
     (714) 953-5300 telephone
 5   (714) 953-1143 facsimile
 6   Bpraet@aol.com
 7
     Attorneys for Defendants
 8

 9

10                           UNITED STATES DISTRICT COURT

11                         EASTERN DISTRICT OF CALIFORNIA

12

13    BRENDA NICOLE CHARLTON,                NO. 1:20-cv-01136 AWI SKO

14                                           ORDER re STIPULATED REQUEST
                    Plaintiff,
15                                           TO STAY CIVIL MATTER PENDING
              vs.                            PLAINTIFF’S CRIMINAL CASE
16

17    CARLOS SANTOS, an individual  (Doc. 9)
      POLICE OFFICER, JC MORENO,
18
      an individual POLICE OFFICER,
19    DAVID HASTINGS, an individual
      POLICE SERGEANT, and the CITY
20
      OF TULARE, a municipal
21    Corporation, and DOES 1-25,
22
                           Defendants.
23
           Pursuant to Stipulation between the parties (Doc. 9) and for good cause
24
     shown,
25

26         IT IS HEREBY ORDERED AND ADJUDGED:
27
           1. This matter is stayed and all current dates vacated pending the final
28
     disposition of Plaintiff’s underlying criminal
                                                 1 case; and
     Case 1:19-cv-01466-NONE-SKO Document 83 Filed 11/17/20 Page 2 of 2


 1            2.      The parties are to jointly file a status report every ninety (90) days to
 2
     advise the Court of the status of the criminal proceeding.
 3

 4   IT IS SO ORDERED.
 5

 6
     Dated:        November 17, 2020                          /s/   Sheila K. Oberto          .
                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
